As we view the evidence in this case, it cannot, with due respect to the law, be held that there is an absence of competent evidence on which to base the conviction. It is only where there is a total failure of substantial evidence of the elements or some one element of an offense that this court on appeal is permitted to reverse a conviction on the ground that the evidence is insufficient to sustain it.
It is also urged that the county attorney was guilty of misconduct in his examination of the last witness called by the state.
The record shows that Frank Brown, the last witness called by the state, testified as follows:
Direct examination by Victor Eckler, County Attorney:
"Q. Your name is Frank Brown? A. Yes, sir. Q. Jailor here? A. Yes, sir. Q. You know Mr. Herren? A. Yes, sir. Q. Earl and Lee? A. Yes, sir. Q. Did you have occasion recently to have this defendant in jail? A. Yes, sir. Q. Who made his bond? A. Lee Herren. Objection overruled. Exception. Q. What did you tell in regard to releasing the boy? Mr. Brown. We object, that has nothing to do with this case. Mr. Eckler: I want to show he was harboring a criminal, this boy was a fugitive from justice. The court: Sustained. It is immaterial I think. Mr. Eckler: The state rests." *Page 65 
The asking of an improper question by a county attorney, where the trial court properly sustains an objection, is not ordinarily reversible error. However, we are inclined to think that in this case it may have influenced the jury in fixing the punishment, and for that reason the judgment should be modified.
It is both the spirit and intention of our laws that punishment for crime should be imposed for the protection of society and reformation of the criminal.
It appears that the defendant is a married man, with a wife and three children of tender years, and we are satisfied that a term of two years' imprisonment will be as much protection to society and do him as much good as would the punishment fixed by the jury.
The judgment, sentencing the defendant to imprisonment for the term of three years is hereby modified to the extent of reducing it to a term of two years' imprisonment in the state penitentiary. As so modified, the judgment will be affirmed.
BAREFOOT and JONES, JJ., concur.